Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 12/08/2020 have been received, to which the Applicant is thanked. 
Claim 5 has been cancelled and removed from consideration. The Applicant has submitted convincing arguments in support the amendments to the Specifications and Drawings, and the Drawing Objections of record have been withdrawn. The Applicant has overcome the 112(b) rejections of record and they have been withdrawn. The rejection has been reinterpreted in light of the amendments to the disclosure.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 

In response to Applicants argument on pages 6-8 regarding the combination rejection of Ringelschwender in view of Ogiso in regards to the convertible vehicle of Ringelschwender in light of the vehicle with console air outlets and pillar air outlets of Ogiso;
The examiner respectfully responds that the Applicant argues Ringelschwender discloses a three-row passenger vehicle with outlets 73-76 located on the ceiling of a vehicle as stated  on Page7, Lines 31-34, which is incorrect as Ringelschwander is a convertible vehicle that discloses a body pillar as stated in ¶0031, Lines 9-12 – transition regions, or opposing body pillars, is provided between the side doors 40 and the side walls 50 so that the opening of the side door is not impaired, and having a folding top capable of being placed in a stowage position; with Ogiso teaching air outlets and pillar air outlets that are 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ringelschwendner (DE102006013549) in view of Ogiso et al (US 2009/0038774), hereinafter referred to as Ogiso.

Regarding claim 1, Ringelschwendner (DE102006013549) shows a motor vehicle (Fig. 1) in which a folding top (62, Fig. 1) is movable from a closed position (Fig. 1 – as the Applicant shows the folding top or roof cover in a closed position, as does Ringelschwendner) covering a vehicle interior into a stowage position exposing the vehicle interior (Fig. 1 Fig. 1 shows the folding top or roof cover in a stowage position), the motor vehicle comprising: a vehicle body with opposite side walls (50, Fig. 1) in each of which a door cutout opening is located (¶0031, Lines 9-12 – the doors 40 have a space in the side walls 50 for the door); a front side door (40, Fig. 1) pivotably arranged in each respective door cutout opening (Fig. 1), wherein the respective side wall has a (opposing) body pillar (s) adjoining the front side door (¶0031, Lines 9-12 – transition regions, or opposing body pillars, is provided between the side doors 40 and the side walls 50 so that the opening of the side door is not impaired); two front seats (21, Fig. 1) spaced apart from one another (Fig. 1), each front seat having a seat cushion and a backrest (Fig. 1 – it is well known in the art that a car shat has a seat cushion as well as a backrest); a rear region adjoining behind the two front seats (22, Fig. 1 – the rear seats 22 are located in the rear region), and wherein the folding top is capable of being in the stowage position (Fig. 1). 

	Ogiso (US 2009/0038774), a vehicle with seats, is in the same field of endeavor as Ringelschwendner, which is a vehicle with seats.
Ogiso teaches a center console (6, Fig. 1), at least one console air outlet opening (52/53, Fig. 3) located at a rear end of the center console (¶0053), through which warmed air is flowable upward and/or forward between the backrests of the two front seats (¶0054 – the adjustable nozzles 52/53 rest inside the air outlet openings; the heater core generates heated air that is discharged from the air outlet openings), and at least one pillar air outlet opening (73/75, 74/76, Fig. 5 – the nozzles 73/75, 74/76 are located within the at least one pillar air outlet openings) located in each opposing body pillar (Fig. 5), through which warmed air, that is warmed by the vehicle (¶0027 – the vehicle has an air conditioner comprising of a front unit 10 and a rear unit 60, of which both comprise of heat exchangers 14 & 63, respectively), is flowable forward in a direction of the backrests of the front seats and/or in a vehicle transverse direction into the rear region (Fig. 1, ¶0078 – the outlets blow in a vehicle transverse direction into the rear region), wherein the warmed air from the at least one console air outlet opening and the at least one pillar air outlet opening forms a warmed-air-curtain that prevents ambient temperature air flow created by the vehicle traveling from flowing forward from the rear region to the front seats (While the preceding limitation is interpreted as a statement of intended use, Ogiso nevertheless shows the claimed structure capable of performing the function of wherein the warmed air from the at least one console air outlet opening 52/53 and the at least one pillar outlet opening 73/75, 74/76 capable of forming a warmed-air-curtain, as can be seen by the airflow arrows in Fig. 5, which would provide, by virtue of presenting the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringelschwendner to incorporate the teachings of Ogiso to provide
a center console, at least one console air outlet opening located at a rear end of the center console, through which warmed air is flowable upward and/or forward between the backrests of the two front seats, and at least one pillar air outlet opening located in each opposing body pillar, through which warmed air, that is warmed by the vehicle, is flowable forward in a direction of the backrests of the front seats and/or in a vehicle transverse direction into the rear region, and wherein the warmed air from the at least one console air outlet opening and the at least one pillar air outlet opening forms a warmed-air-curtain that prevents ambient temperature air flow created by the vehicle traveling with folding top in the stowage position from flowing forward from the rear region to the front seats, which would enhance the comfort of passengers seated on the second and third seat rows (¶0008).

Regarding claim 2, Ringelschwendner shows elements of the claimed invention as stated above in claim 1 including opposing body pillars.
However Ringelschwendner lacks showing wherein the console air outlet openings and the pillar air outlet openings include adjustable nozzles.  
Ogiso teaches wherein the console air outlet openings (52/53, Fig. 3, ¶0053) and the pillar air outlet openings (73/75, 74/76, Fig. 5) include adjustable nozzles (Fig. 5 – The Oxford English Dictionary defines Adjustable; “Capable of being adjusted (in various senses of the verb), to which the Oxford English Dictionary also defines the verb Adjust; 2.a. “To arrange, alter, or modify (a thing) in relation to something else so as to meet a standard, suit a purpose, or achieve a desired result”; Ogiso teaches with the air outlet openings and the pillar air outlet openings being adjustable by motors (¶0053) and adjustable by their ability to be used in different modes (¶0074, 0080, 0087) to suit a different purpose and/or achieve different desired results of different modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringelschwendner to incorporate the teachings of Ogiso to provide 

Regarding claim 3, Ringelschwendner shows elements of the claimed invention as stated above in claim 2 except wherein the adjustable nozzles are motor driven.  
Ogiso teaches wherein the adjustable nozzles are motor driven (¶0053/¶0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringelschwendner to incorporate the teachings of Ogiso to provide wherein the adjustable nozzles are motor driven, which would enhance the comfort of passengers seated on the second and third seat rows (¶0008).

Regarding claim 4, Ringelschwendner shows elements of the claimed invention as stated above in claim 1 except further comprising: an air-conditioning/heating unit and a corresponding control and/or regulating device coupled thereto, and wherein the at least one console air outlet opening and the pillar air outlet openings are connected with the air-conditioning/heating unit.  
Ogiso teaches an air conditioning/heating unit (Fig. 2, ¶0027/¶0070 –  the air treatment unit is an air conditioner with a heater core 14) and a corresponding control and/or regulating device coupled thereto (¶0070 – the ECU controls the air conditioner), and wherein the at least one console air outlet opening and the pillar air outlet openings are connected with the air conditioning/heating unit (Figs. 2/4, ¶0027 - Ogiso teaches with the air treatment unit, or air conditioner, comprises of a front air conditioning unit 10 and a rear air conditioning unit 60, which deliver conditioned air, which the term conditioned includes the act of heating, to the console air outlet openings (52/53, Fig. 2) and the pillar air outlet openings (73/75, 74/76, Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ringelschwendner to incorporate the teachings of Ogiso to provide an air-conditioning/heating unit and a corresponding control and/or regulating device coupled thereto, and wherein the at least one console air outlet opening and the pillar air outlet openings are connected with .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746